COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Mijael Gaspar-Quintanilla v. The State of Texas

Appellate case number:    01-17-00264-CR

Trial court case number: C-1-CR-16-216900

Trial court:              County Court at Law No 7 of Travis County

         Appellant, acting pro se, has filed a motion to dismiss this appeal. The record, however,
indicates that appellant is represented by counsel. A voluntary motion for dismissal in a criminal
case requires the signature of both appellant and his counsel. See TEX. R. APP. P. 42.2(a).
Accordingly, the court orders appellant’s counsel of record, Luis Landeros, to notify this court
within 3 days of this order whether he joins appellant’s request to dismiss the appeal. If counsel
fails to file a response within 3 days, then the court will assume that counsel does not oppose the
motion.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: August 23, 2018